Appeal by defendants (1) from two judgments of the Supreme Court, Queens County (one as to each defendant), both rendered March 6, 1974, adjudicating them youthful offenders and imposing sentences, and (2) by permission, from an order of the same court, dated April 12, 1974, which denied their motions to vacate the sentences and for resentencing. Order reversed, on the law, and motions granted. Judgments modified, on the law, by vacating the sentences, and case remanded to Criminal Term for resentencing in accordance herewith. As so modified, judgments affirmed. The Justice at Criminal Term had the power to make a choice and to exercise his discretion thereon, as to whether probationary or reformatory sentences should be imposed. We express no opinion as to what type of sentences should have been imposed, but leave that to the Justice’s discretion. Hopkins, Acting P. J., Latham,
Cohalan, Brennan and Munder, JJ., concur.